﻿At the outset of my presentation to the General Assembly at its forty-second session, I should like to convey our most respectful greetings to the President, Mr. Peter Florin, representative of the German Democratic Republic, and to express our best wishes for the successful conclusion of our work under his presidency, and the hope that from this session there will emerge important resolutions that would effectively ensure international peace and security.
We also extend out greetings to the Secretary-General, Mr. Javier Perez de Cuellar, whom we ask to accept our appreciation for his tireless dedication to the United Nations goals of peace and development. This Organization is fortunate to have him, not only as its most eminent official, but also as a citizen of the world committed to achieving peace and development for all.
The Republic of Paraguay comes once again to this forum with the sincere intention of supporting every initiative that could assure mankind of a day of peace and full development. It does so in the firm belief that each State Member of this Organization, as a servant of international law, is convinced of the importance of the existence of the United Nations and of its role of protagonist in bringing about a time of peace and security for all.
In these circumstances, and considering the role the United Nations should Play in the world, we fail to understand the attitudes of many countries - whether they be super-Powers, permanent members of the Security Council or Members of this Organization - attitudes that undermine, that sap their support and reduce the level of their active participation, thus weakening the Organization's ability to intervene in critical situations. This problem, already one of long standing - the Problem of the lack of a leading role for the United Nations in world conflicts - is totally, the unwarranted. On the contrary, it demands of every country an effective attitude that could redound to the greater, the universal prestige of our Organization and the effective application of our entire legal and moral power for bringing about just solutions to conflicts that, at this very moment, beset humanity.
When we review those critical events that have taken place since 1945, we are obliged to say that, because of the aforementioned weakening of the role of the United Nations as a leader, every country should see to it that the decisions taken by the General Assembly, which are adopted to prevent or solve conflicts, are brought into line with true justice and contain positive formulas - pragmatic and fair formulas - capable of resolving crises by peaceful means and achieving effective peace through negotiation. Unilateral, partial decisions, or those that do not embody the immutable principles of international justice, do the United Nations system no good. By contrast, the adoption of decisions on the basis of different criteria - criteria based on world harmony and strict respect for the Charter - could promote a more effective way for our Organization to become involved.
The Government of Paraguay wishes to pay a special tribute to all bodies within the United Nations system, but in particular to the United Nations Development Programme, whose activities are related to the progressive accomplishment of all the vital projects that are being implemented in our country. This type of United Nations assistance is not only effective for developing countries like Paraguay, but also serves the ceaseless quest for a better standard of life and progress for all nations.
The Republic of Paraguay is continuing to make strides in peace and democracy. It has been doing so steadily since 1954, assuring justice and freedom for all our people. The nation is effectively governed by the rule of law, and thus enables its citizens to develop further and perfect our democratic institutions, guaranteeing a political life based on the widest possible participation and a multi-party system.
The Government of the Constitutional President of the Republic of Paraguay, General of the Army Alfredo Stroessner, is based on popular consent, freely expressed in fair elections. It has the popular and democratic support of the Colorado Party, a political organization which, on 11 September 1987, commemorated a hundred years of constitutional life in Paraguay.
Throughout its rich history, Paraguay has struggled and made sacrifices to defend the immutable principles of international law. We seek to ensure constant respect for the individual identity and the independence of all States and, in strict reciprocity in our international conduct, we have called on other States faithfully to observe the same principles, never, in any circumstances or in any way whatsoever, accepting interference by other States in the domestic affairs of Paraguay - affairs which are of concern to, and have to be dealt with, only by Paraguayans.
We wish to bring to the attention of the General Assembly the spirit of integration that has guided the regional policy of the Republic of Paraguay, a policy based on peace and co-operation with our neighbours. This has made possible the construction of the hydro-electric projects at Itaipu, under conditions of equality of rights and duties, with the Federative Republic of Brazil - projects that are already generating the electricity needed for the development of a vast region. The same applies to the Yacyreta project involving ourselves and Argentina. This project is in an advanced stage of construction. Both demonstrate the serious determination of the Government of Paraguay to make progress. These, added to the facilities provided by our Atlantic neighbours, such as the ports of Paranagua in Brazil, Nueva Palmira in Uruguay, Antofagasta in Chile and Matarani in Peru constitute favourable indicators of our relations with neighbouring sister nations. Our trade with Bolivia is expanding through the Transdhaco route, in harmony with the spirit of that same policy.
The report of the Secretary-General on the work of the Organization deserves our fullest support. We know of the Secretary-General's unalterable determination to find a solution to international problems. This report schematically summarize! all the achievements in that difficult field, as well as the frustrations faced as the result of a wide range of intervening factors that are beyond the control of the highest-ranking official of the United Nations.
We highlight the work done by the Secretary-General and subscribe to his central, vital concepts, which lead the Organization towards fulfilment of the purposes laid down by the founders of the United Nations, in a changing world beset - by adverse factors, so that peace may be made a tangible reality and fellowship among nations may foster progress and efforts to achieve international justice.
We cannot fail to mention the sources of possible world conflicts that are of concern to the Republic of Paraguay and to all mankind - for example, the conflict in the Persian Gulf, which has reached such dangerous proportions that it could a any moment lead to a more widespread war, with incalculable consequences. We believe we speak for men and women throughout the world when we ask the United Nations to make every possible effort to put an end to that hotbed, which has its origin in the war between Iran and Iraq, compounded by a number of factors that imperil world peace. We call upon the States involved in that conflict to accept the decisions of the United Nations.
The regrettable escalation of events in Latin America confronts us with evidence of another source of conflicts whose outcome is unpredictable. In this area of the world, there is intervention by two super-Powers with broad interests in the region. The countries of the region that make up the Contadora Group and the Support Group have been working, with our encouragement, to bring about peace. It is essential that peace be achieved and that all the countries of the region refrain from adopting partisan positions. This applies particularly to those that are acting in the service of a super-Power, whether directly or indirectly. We condemn such action on the basis of the principle of non-intervention.
The conflict in the Near East does not seem to be of concern to the world at the moment, possibly because the region has for so long suffered the absence of the peace that is essential for nations, peoples and States. The Republic of Paraguay has proclaimed in all forums, the need to ensure implementation of Security Council resolution 242 (1967) in the search for effective solutions to the problems in this high-risk area of conflict. We believe that the Palestinian people have the right to a homeland, just as the State of Israel has the right to live in peace within its boundaries.
The Government of the Republic of Paraguay has condemned, in this forum, the intervention of a super-power in Afghanistan, in a clear-cut demonstration of that Power's lack of regard for international justice and the principle of non-interference in the internal affairs of other States. We take this opportunity to reiterate, on a universal basis, that the application of this principle, which is central to our Charter and to human rights, is the sole guarantee of peace and harmony among nations at differing economic and social levels.
We are also concerned by Viet Nam's intervention in Cambodia. That intervention, which is dangerous from all points of view, generates the intervention in that country by a super-Power on the one hand and by another country, also a permanent member of the Security Council, on the other.
The Republic of Korea has always worked for the peaceful reunification of the two Koreas. Unfortunately, its efforts have not been crowned with success, for reasons that cannot be attributed to that country, a defender of freedom. The Republic of Korea, a law-abiding country that respects the international desire for coexistence, has a legitimate desire to become a Member State of our Organization. We support that legitimate desire of the Republic of Korea, which is in keeping with the principle of universality of the United Nations and with an effective international order, and believe that the possibility of the Democratic People's Republic of Korea also being admitted should be kept open.
The problem of the Malvinas Islands has had a number of consequences, which once again, demonstrate that disputes should be resolved by effective, pragmatic negotiations. The Republic of Paraguay calls upon the two countries involved - Argentina and the United Kingdom - with both of which we have ties of friendship, to adopt this procedure so as to find an amicable, felicitous solution to the dispute over sovereignty, In this spirit, we advocate negotiations between the parties.
We cannot help but voice our concern when we turn to the subject of disarmament, a vital issue in the times in which we live. The arms race and the business of purchasing and selling conventional and nuclear arms themselves engender pressure and hostility and pave the way for armed conflict. Disarmament is a necessity for all States, and that necessity becomes even greater when we realize that many less developed countries that are in desperate straits because f the deterioration of the international economy are spending millions of dollars cm arms of various kinds. We live in peace and we believe in peace. In that spirit we call upon all States to end the arms race, which is a shameful affront considering the sad fact that thousands upon thousands of children are dying because of starvation and malnutrition.
The Republic of Paraguay, which won independence on 14 May 1811, values the work on decolonisation being done by the United Nations. We applaud this work since we support the principle of the self-determination of peoples as long as application of that principle is not linked with interests alien to the legitimate interests of the peoples meant to win independence.
On the basis of that position, we believe that the people of Namibia are entitled to independence. Further the Republic of Paraguay supports in all forums the principle of territorial integrity and the full sovereignty of peoples. We should like, on the basis of non-intervention in internal affairs, to see the withdrawal of foreign troops from the countries of Africa.
There is one scourge that horrifies all people the world over but none the less continues to undermine the moral and legal order of our world. We refer to terrorism, which afflicts various individual countries as well as the international community. The time has come to ask ourselves what has been done to cope with this irrational, inhuman monstrosity to ensure that it ceases to take innocent lives. Terrorism cannot be legitimised in any circumstances. Countries that encourage terrorism based on the fact that there may exist underlying causes that trigger so irrational a reaction must, even if some of those causes exist, change their views in keeping with the dignity that must govern the system of relationships within the international community.
We cannot tolerate terrorism because it is unjustifiable that certain territories should serve as training-camps for terrorists and still less that such territories should be used as sanctuaries for terrorists. The time has come to state categorically that the United Nations has two options: it can persuade all countries to condemn this irrational and inhuman conduct and to work together to eliminate the hotbeds of terrorism. Otherwise, our Organization will lack credibility in these matters and will be irrevocably forced to admit its inability to wipe out a practice that is a crime against mankind. But this is not to say that the United Nations should not continue to consider, with zeal and diligence, the elimination of the probable causes of this universal scourge. Those causes, however, can never explain the criminal violation of the right to life of its innocent victims.
The Republic of Paraguay supports the policy of the United Nations to end all forms of discrimination against women. It has been many years since the law enshrining the civil and political rights of Paraguayan women was promulgated in recognition of an established fact and of the active part women had played in our national life. In a spirit of fairness we must also recognize that the North-South dialogue has so far produced no results whatsoever. The rich industrialized countries continue to set Incredibly low prices for the raw materials produced and exported by the developing world. This ignoble policy is the root cause of many of the problems of the developing world. The deterioration in the terms of trade leads b the regrettable fact that many countries are unable to pay their debts and are not in a position to reach the stage of full development they require in order for their people to attain a life of dignity.
Although the Republic of Paraguay is not in the same position as other fraternal countries with regard to external debt, we express our solidarity with all those countries that are facing such a situation. This issue requires not only financial and economic solutions, which are of prime importance but also political solutions, because no country can resign itself to zero progress when there are collective needs to be met in order to forestall situations that may endanger not only the peace but the freedom of peoples in the developing countries.
Our Organization must identify itself fully with the legitimate requests formulated by countries in the unfortunate position of being unable to repay their debts. The rich industrialized countries must take a stand, not out of selfish and restrictive motives but in a common desire to consolidate peace and democracy through justice in the international economic arena.
All attempts and programmes formulated to resolve this disturbing problem of the burden of external debt in the world must inevitably be based on the recognition of the exporting countries' inalienable right to receive really fair prices for their raw materials exported to international markets.
In the face of the painful developments in economic relations between the industrialized North and the developing South, the real needs of developing countries have given rise to certain aspirations. We refer to economic and technical co-operation between developing countries. The United Nations, in all its forums, including the United Nations Conference on Trade and Development (UNCTAD), must use its prestige to back up this effort which is being promoted throughout the world, for the most part through specialized organizations on the regional level.
We must, finally, come to the conclusion that raising the standard of living of the developing peoples is a moral duty on the part of our Organization and of those countries that already enjoy high standards of life and enjoy fully the many benefits that are unattainable in the developing countries. In this context what is required is a carefully implemented effort to achieve a better economic position for the raw-material-producing countries or for those countries that are just beginning industrial development.
The Government of Paraguay is fully aware that there is an acute financial crisis at the United Nations. The developed countries, for reasons the developing countries cannot fully comprehend, have curtailed their contributions to our Organization, thus decreasing the total amount of moneys available. This financial crisis has an effective political dimension, since, in the short term, our Organization will have to make cuts throughout its system, cuts that will adversely affect programmes currently being implemented throughout the developing world.
This will obviously have an adverse effect on the scope of the activities of our Organization and work to its detriment.
We are fully aware, moreover, of economic stagnation and recession. We understand the scope of those problems, which are causing serious difficulties to the super-Powers in the commercial sphere and affecting the balance of payments. Nevertheless, the times in which we live compel the United Nations to depend on the contributions it needs for it to do its work throughout the world, contributions that must come from those industrialized countries fortunate enough to enjoy wealth and development.
The problem of Lebanon merits a special place in my statement. It can be considered to be included in the aforementioned serious conflict in the Middle East, However, in view of the conditions now prevailing, conditions which, if they were to persist, could spawn new and tragic developments, we feel that we must give it special consideration.
The principles of the self-determination of peoples and the territorial integrity of States have been set aside in Lebanon by the reign of irrational violence and have been replaced by political intransigence and the polarization of the conflicting parties. Paraguay holds unswervingly to the need for a peaceful settlement of disputes. It joins the concert of countries demanding this in order to ensure the existence and integrity of Lebanon on the basis of legal equality and peaceful coexistence among its citizens, to whatever ethnic group they belong.
As for the question of Cyprus, the Republic of Paraguay is hopeful that that problem, which is long standing in the United Nations, can find a just and balanced solution through negotiations, avoiding violent confrontation and any violation of international law. We hope that United Nations intervention may lead to just solutions that take into consideration the rights of the countries concerned in the conflict.
If all practical instruments to reach a happy conclusion in the current situation are not brought into play, the problem of Cyprus could well become yet another of the unending crises in today's world, which is truly and wholly interdependent. Armed conflict in one part of the world is not limited to that region but can have unpredictable repercussions and ramifications throughout the rest of the world.
The developing world has immense prospects in the new Law of the Sea. The Republic of Paraguay, as a developing landlocked country, firmly believes that that instrument, which has been given the world to redress irritating and dangerous injustices, represents a new step forward by mankind in its painstaking quest for a better distribution of the world's wealth amongst nations. On the basis of that belief, Paraguay has ratified the United Nations Convention on the Law of the Sea and will support that process, which redounds to the prestige of the Organization and which may, in the future, be a source of truly lasting satisfaction. The Republic of Paraguay has co-operated and will continue to co-operate with our Organization's Commission on Human Rights. In the course of that co-operation it welcomed the visit of an independent advisor in 1986, who travelled throughout our country and became fully aware of the actual situation in Paraguay. That same person, in pursuance of his work, which Paraguay continues to welcome, will visit our country again before the end of 1987.
This is a demonstration of Paraguay's co-operation with the United Nations, which is dedicated to the promotion of human rights. Our Government responds immediately to all inquiries received from United Nations organs dealing with human rights, on the understanding that with the co-operation of Member countries these organs will intensify their work to the benefit of our Organization.
We warmly support the loyal co-operation of the United Nations with the Organization of American States and the Latin American Economic System. We value such co-operation and we see it as having a positive and realistic significance in the interdependent world we live in - a world whose problems always requite global solutions. These assertions are valid in the political sphere, but their validity is even more apparent in the economic field.
My Government enthusiastically supports the proposal put forward in this universal forum by the Republic of Brazil for the declaration and establishment of a zone of peace and co-operation in the South Atlantic. This valuable initiative for world peace and for free and progressive interplay in the South American continent deserves the attention of all international organizations which must work out specific programmes for this vital area of the world, in the arduous tasks of achieving peace with justice, equal opportunity and economic growth for everyone without exception.
We can state with absolute certainty that men and women the world over look to the United Nations and its task with faith and confidence. They are at the very core of the efforts we make here on behalf of peace and progress for mankind; and they place their trust in our Organization and in the spirit of those who convene here to represent their Governments in order to foster the ideals and commitments of the founders and ensure for all the inhabitants of the globe the blessings of peace and the establishment of justice in international relations.
We bear witness to our sharing this noble spirit and to our commitment that e shall work United in order to achieve these objectives and ideals, without which life would have no meaning, and to ensure a future free of storm clouds obscuring mankind's vision.
We must freely shoulder our responsibility to bequeath to our children and our children's children the happy world future generations will expect - a world without discrimination without error, without injustice that engenders exasperation and dejection; and a creative atmosphere with joy, peace and moral fulfilment.
